Citation Nr: 1811762	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-16 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for soft tissue sarcoma.  

2.  Entitlement to service connection for skin lesions. 

3.  Entitlement to service connection for skin tags.  

4.  Entitlement to service connection for right upper extremity peripheral neuropathy.  

5.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

6.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

7.  Entitlement to service connection for left lower extremity peripheral neuropathy.  

8.  Entitlement to service connection for a back disability, claimed as "spondinitis."

9.  Entitlement to an increased disability rating in excess of 40 percent for thoracolumbar sacroiliac strain with degenerative changes, lumbosacral level with spinal stenosis.  

10.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy.  

11.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity radiculopathy.  

12.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Stacy Clark, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran withdrew his request for a personal hearing before a Decision Review Officer (DRO) in December 2011.  He has not requested that the hearing be rescheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record demonstrates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, records associated with those benefits have not been requested or obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

There is evidence that there are outstanding VA and private treatment records.  There are notices of hospitalization at a VA facility as well as the Spring Gate Rehab and Healthcare Center in Memphis, Tennessee, in January and February 2016.  However, the most recent record of VA treatment is dated in October 2014 and there are no records from the rehab facility identified.  VA has a duty to obtain all relevant and available records of VA and private treatment.  38 U.S.C. § 5103A(b) (West 2002); see Massey v. Brown, 7 Vet. App. 204 (1994); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA and treatment records must be obtained.  

The Veteran reported in a January 2013 statement that his service-connected PTSD has worsened since the last VA examination conducted in May 2009.  Indeed, there is evidence that the Veteran was hospitalized for increased PTSD symptomatology twice in 2010.  A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  As the claim demonstrates that the Veteran's PTSD disability may have worsened since the last examination in May 2009, a new examination must be provided to assess the current severity of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including all treatment at the Spring Gate Rehab and Healthcare Center in Memphis, Tennessee.  

2.  Obtain all authorized private treatment records and associate them with the claims file.  

3.  Obtain all outstanding VA medical records created since October 2014 and associate them with the virtual claims file.  

4.  Schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder. The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also identify all current manifestations of the Veteran's psychiatric disorder.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.

All indicated tests, including X-rays and range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the lumbar spine upon flexion, extension, bilateral lateral flexion, and/or bilateral lateral rotation.

The examiner must also indicate whether, and to what extent, the Veteran suffers from "painful disc episodes."  In so doing, the examiner should state whether the Veteran experiences incapacitating episodes due to his low back disability and the frequency of those attacks. He or should also state whether the Veteran experiences any neurological complications stemming from his low back disability.  If neurological complications/symptoms are identified, the examiner should identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.

All findings and conclusions should be set forth in a legible report.  Rationale for any opinion provided should be included in the report.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2002).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



